Citation Nr: 1760390	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-42 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left leg condition.

2.  Entitlement to service connection for a left leg condition, claimed as varicose veins.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served in the United States Army from December 1950 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii (Agency of Original Jurisdiction (AOJ)).

The issue of entitlement to service connection for a left leg condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed February 1953 rating decision, the AOJ denied the Veteran's claim of entitlement of service connection for residuals of a left leg condition on the basis that the residuals were not found upon examination.

2.  The evidence associated with the claims file subsequent to the AOJ's previous denial of the Veteran's left leg service connection claim is new and material as it raises a reasonable possibility of substantiating the claim for service connection for a left leg condition.


CONCLUSIONs OF LAW

1.  The February 1953 rating decision denying service connection for residuals of a left leg condition is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for a left leg condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

The Veteran seeks to establish service connection for a left leg condition, claimed as varicose veins.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran claimed service connection for residuals of a left leg condition in October 1952.  In February 1953, upon consideration of the Veteran's service treatment records and VA examination findings, the AOJ denied the Veteran's claim, reasoning that the claims file did not show evidence of any current left leg residuals.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  The decision, therefore, is final.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

VA clinic treatment records associated with the Veteran's claims file indicate that his left leg exhibits vascular dysfunction and edema.  Additionally, the claims file contains lay statements of the Veteran concerning an in-service injury of the left leg and his current left leg symptoms, including pain and swelling.  The claims file also includes an August 2014 private physician letter noting the Veteran currently has venous insufficiency and chronic lymphedema of the left leg.  The evidence is new, as it was not of record at the time of the prior denial.  It is also material in that it concerns the previously missing element of service connection: a current disability.  Therefore, the claim for service connection for a left leg condition is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).


ORDER

The claim for entitlement to service connection for a left leg condition is reopened.  To this extent only, the appeal is granted.


REMAND

With respect to the claim for a left leg condition, claimed as varicose veins, the Veteran states that he fell and injured his left leg while stationed in Tokyo, Japan.  

VA clinic treatment records associated with the claims file indicate that the Veteran's left leg currently exhibits vascular dysfunction and edema.  Additionally, the claims file includes an August 2014 private physician letter noting the Veteran currently has venous insufficiency and chronic lymphedema of the left leg.

In the August 2014 letter, the Veteran's private physician, Dr. J.Y., indicated the Veteran's current left leg condition is at least 50% in part due to his in-service injury.  However, Dr. J.Y. did not provide any rationale in support of this opinion.

In a subsequent April 2015 statement, the Veteran indicated that post-service treatment records dating back to September 1956 were available to Dr. J.Y at the time of the August 2014 letter.  It is unclear whether these records stem from treatment with Dr. J.Y. or with a different source; however, the claims file does not reflect any attempt has been made to obtain any available private medical records from Dr. J.Y.  On remand, the AOJ should attempt to obtain these records.

Further, in light of the Veteran's contentions, lay statements, and treatment records, the Board finds additional VA examination is needed.  Pursuant to 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding, relevant VA treatment records, including VA treatment records since July 2016, and associate them with the claims file.

2.  With the help of the Veteran and his representative as necessary, attempt to obtain outstanding relevant private medical records for treatment of a left leg condition, including any relevant medical records from Dr. J.Y. with the Kaua'i Medical Clinic and/or the reported post-service treatment records dating back to September 1956 that were available to Dr. J.Y.  All attempts to obtain such records should be documented in the claims file.

3.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his left leg condition.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed left leg condition had its onset during active duty, or is otherwise etiologically related to his active duty service?  The examiner should accept as true the Veteran's report of a left leg injury, and explain whether there is any medical reason to accept or reject the Veteran's belief that his current left leg disability could be associated with the left leg injury in service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Upon completion of all development, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


